[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________                  FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 11-11644
                                                        OCTOBER 18, 2011
                      Non-Argument Calendar
                                                           JOHN LEY
                    ________________________                CLERK

              D.C. Docket No. 3:08-cv-01106-HES-JRK



WAIL M. ABDELGALEL,

                                                        Plaintiff-Appellant,

                               versus

UNITED STATES ATTORNEY GENERAL,
SECRETARY FOR THE DEPARTMENT OF HOMELAND SECURITY,
ROSEMARY MELVILLE,
JONATHAN SCHARFEN,

                                                     Defendants-Appellees.


                   ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                         (October 18, 2011)
Before CARNES, HULL and BLACK, Circuit Judges.

PER CURIAM:

      Appellant Wail M. Abdelgalel appeals the district court’s order striking his

post-judgment application for attorneys fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). After review, we affirm.

                             I. BACKGROUND FACTS

A.    Complaint and Request for EAJA Fees

      In 2005, Abdelgalel filed an application for naturalization with the United

States Citizenship and Immigration Services (“USCIS”). After his application had

not been adjudicated for three years, Abdelgalel brought this mandamus action

seeking an order requiring the USCIS to adjudicate his naturalization application

and pay attorneys fees under the EAJA.

      Abdelgalel originally filed this mandamus action in the Southern District of

Alabama. Abdelgalel’s attorney, Robert Ratliff, is admitted to practice law in

Alabama and is a member of the Southern District of Alabama’s bar. Abdelgalel,

however, later moved to Jacksonville, Florida, and eventually this mandamus

action was transferred to the Middle District of Florida. Ratliff, Abdelgalel’s

attorney, is not admitted to practice in Florida and is not a member of the Middle

District of Florida’s bar.

                                         2
      Ultimately, the district court in Florida granted the writ of mandamus,

remanded the case to the USCIS to adjudicate the naturalization application within

ninety days and stayed Abdelgalel’s attorneys fee request. After the USCIS timely

approved Abdelgalel’s naturalization application, Abedelgalel renewed his request

for attorneys fees. In a December 14, 2009 order, the district court denied the

motion, concluding that Abdelgalel was not a “prevailing party” within the

meaning of the EAJA.

B.    December 14, 2009 Order Warning Abdelgalel that Pleadings by Ratliff

      Would Be Stricken

      In its December 14, 2009 order, the district court stated, “Any additional

filings by Plaintiff’s counsel in this case shall be STRICKEN from the record

until counsel has been admitted to practice in the Middle District of Florida or

until he has filed, and this Court has granted, a motion to appear pro hac vice in

the instant matter.” (Emphasis added). Ratliff then obtained local counsel,

Charles Murray, who entered an appearance and signed and filed a notice of

appeal of the district court’s December 14, 2009 order.

C.    First Appeal and Post-Remand Pleadings Signed by Ratliff

      In his first appeal to this Court, Abdelgalel argued that he was a “prevailing

party” under the EAJA. This Court agreed and remanded for the district court to

                                          3
address whether Abdelgalel had met the other requirements for an award of

attorneys fees under the EAJA. Abdelgalel v. Holder, 398 F. App’x 472 (11th Cir.

2010).

       On remand, Abdelgalel filed his application for the award of attorneys fees

and costs totaling $23,199.23. Abdelgalel’s application requested fees only for the

work of Alabama attorney Ratliff and two paralegals. Abdelgalel’s application did

not request any fees for local Florida counsel Murray. Both Ratliff and Murray

signed Abdelgalel’s fee application.

       The government then filed a brief in opposition to any award of attorney’s

fees. Abdelgalel then filed a motion, pursuant to Local Rule 3.01(c), requesting

leave to file a reply brief. Both Ratliff and Murray signed this motion.1

       The district court denied Abedelgalel’s motion for leave to file a reply brief

because it did not certify that he had conferred with opposing counsel, as required

by Local Rule 3.01(g). The district court gave Abdelgalel fourteen days to refile a

compliant motion for leave, which Abedelgalel did. Both Ratliff and Murray

signed this new motion for leave.

D.     Show Cause Order



       1
        Local Rule 3.01(c) prohibits parties from filing a reply brief without first obtaining leave
from the district court. Local R. 3.01(c).

                                                 4
      On December 2, 2010, the district court denied Abdelgalel’s motion to file a

reply brief. In this same order, the district court gave Abdelgalel fourteen days to

show cause why his motion for attorneys fees should not be stricken from the

record “for his counsel’s failure to obtain admittance to practice in the Middle

District of Florida or file a motion to appear pro hac vice in this matter.”

      Local counsel Murray signed Abdelgalel’s response to the show cause

order. Abdelgalel’s response explained that all post-appeal pleadings were

supposed to be filed by Murray, who was admitted to practice in the Middle

District of Florida. Although Ratliff was not admitted to practice in the Middle

District Court in Florida, Ratliff’s name remained on the fee application because

“the fees sought were attributable almost exclusively to [him].” By mistake, a

paralegal shared by Ratliff and Murray electronically transmitted Abdelgalel’s fee

application under the ECF identifier for Ratliff. Abdelgalel argued that although

the paralegal made this “administrative error in transmission,” Murray signed the

fee application, indicating that he was “the attorney for the Plaintiff and that

indication should control.” Ratliff did not seek admission pro hac vice.

Abdelgalel also did not attempt, or offer, to submit an amended fee application

signed by only Murray.

E.    Order Striking Fee Application

                                           5
      In a December 15, 2010 order, the district court struck Abdelgalel’s

application for attorneys fees “without prejudice to a similar motion restricted to

those fees incurred by Plaintiff’s counsel on appeal, Charles A. Murray, if

appropriate.” The district court acknowledged Abdelgalel’s argument that

Alabama attorney Ratliff’s “signature appears on the motion because the fees

sought are attributable almost exclusively to him and the use of his electronic

transmittal identifier was merely ‘an administrative glitch.’” However, the district

court found that this explanation was not sufficient to show cause, concluding

“[e]ven so, it is unclear how this explains Mr. Ratliff’s prior or continued

appearance in this District without proper admittance.” Abdelgalel did not file a

separate application for Murray’s attorneys fees and instead filed this appeal.

                                 II. DISCUSSION

A.    Appellate Jurisdiction

      The government argues that we lack jurisdiction to entertain Abdelgalel’s

appeal because the district court’s December 15, 2010 order, striking Abdelgalel’s

attorneys fee application, is not a final, appealable order.

      Generally, our jurisdiction is limited to appeals from final judgments of the

district court. 28 U.S.C. § 1291; see also Thomas v. Blue Cross & Blue Shield

Ass’n, 594 F.3d 823, 828 (11th Cir. 2010). Whether we have jurisdiction “hinges

                                           6
on the nature of the order,” and “we take a functional approach, looking not to the

form of the district court’s order but to its actual effect.” Thomas, 594 F.3d at

828-29 (quotation marks omitted). Where, as here, the order on appeal was issued

in post-judgment proceedings, the order “is final for purposes of section 1291 only

if the order disposes of all issues raised in the motion.” Id. at 829; see also

Delaney’s Inc. v. Illinois Union Ins. Co., 894 F.2d 1300, 1304 (11th Cir. 1990)

(explaining that “[i]f a post-judgment order is apparently the last order to be

entered in the action, it is final and appealable”).

      Here, the district court’s order struck Abdelgalel’s fee application with

prejudice with respect to Ratliff’s attorneys fees. Thus, the district court’s order

had the effect of denying those attorneys fees and disposing of all issues raised in

Abdelgalel’s attorneys fee application. Although the district court gave

Abdelgalel leave to file a new fee application with respect to Murray’s fees (which

Abdelgalel had not yet sought), Abdelgalel chose not to do so. Instead,

Abdelgalel filed a notice of appeal, thus rendering the district court’s December

15, 2010 order final. Cf. Briehler v. City of Miami, 926 F.2d 1001, 1002 (11th

Cir. 1991) (explaining that an order dismissing a complaint with leave to amend is

final when the plaintiff instead elects to file a notice of appeal). Accordingly,

appellate jurisdiction exists to review the district court’s December 15, 2010 order

                                           7
striking Abdelgalel’s application for attorneys fees.

B.     District Court’s December 15, 2010 Order

       On appeal, Abdelgalel argues that the district court abused its discretion

when it struck his application for attorneys fees with prejudice as to Ratliff.2

       The Middle District of Florida prohibits an attorney from appearing before

it unless the attorney is either a member of The Florida Bar who has been

generally admitted to practice before the Middle District of Florida, pursuant to

Local Rule 2.01, or is a member in good standing of the bar of a district court

outside Florida and has been specially admitted to practice before it, pursuant to

Local Rule 2.02.3 When “appearing as counsel by filing any paper or pleading,” a

specially admitted attorney must also file a “written designation and consent-to-act

on the part of some member of the bar of [the Middle District of Florida], upon



       2
         We review a district court’s decision to strike a pleading for abuse of discretion. Young
v. City of Palm Bay, 358 F.3d 859, 863 (11th Cir. 2004). Similarly, “[w]e review the issuance of
sanctions and the denial of a request for attorney’s fees and costs for abuse of discretion.”
Sahyers v. Prugh, Holliday & Karatinos, P.L., 560 F.3d 1241, 1244 (11th Cir. 2009). A district
court does not abuse its discretion when it has “a range of choices and the court’s choice does not
constitute a clear error of judgment.” Vanderberg v. Donaldson, 259 F.3d 1321, 1326 (11th Cir.
2001) (quotation marks omitted).
       3
         The district courts’ authority to promulgate rules governing who may conduct cases
before them is conferred by statute. See 28 U.S.C. § 1654. In addition, Federal Rule of Civil
Procedure 83 permits a district court to adopt local rules “governing its practice” that are
consistent with federal law and the Civil Rules. Fed. R. Civ. P. 83(a). A district judge “may
regulate practice in any manner consistent with” federal law, the Civil Rules and the district’s
local rules. Fed. R. Civ. P. 83(b).

                                                 8
whom all notices and papers may be served and who will be responsible for the

progress of the case, including the trial in default of the non-resident attorney.” Id.

We afford “great deference to a district court’s interpretation of its local rules” and

will not “second guess” the district court on such grounds. Clark v. Hous. Auth.

of City of Alma, 971 F.2d 723, 727-28 (11th Cir. 1992).

      In addition, the “federal courts are accorded certain inherent powers” used

“to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Sahyers v. Prugh, Holliday & Karatinos, P.L., 560 F.3d

1241, 1244 (11th Cir. 2009) (quotation marks omitted). “A federal court may

wield its inherent power over the lawyers who practice before it.” Id.; see also

Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132 (1991) (stating

that the scope of a court’s inherent power includes “the power to control

admission to its bar and to discipline attorneys who appear before it”). Similarly,

the district court’s power to strike a pleading, like the power to dismiss a claim or

action, “is inherent in a trial court’s authority to enforce its orders and ensure

prompt disposition of legal actions.” State Exch. Bank v. Hartline, 693 F.2d 1350,

1352 (11th Cir. 1982).

      Here, the district court struck Abdelgalel’s attorneys fee application for

Ratliff’s fees with prejudice because: (1) in violation of the district court’s order

                                           9
and Local Rules 2.01 and 2.02, Ratliff, an Alabama attorney, continued to sign

pleadings, as attorney of record, filed in the Middle District Court in Florida; and

(2) Ratliff was not generally or specially admitted to practice in the Middle

District of Florida. By signing pleadings as attorney of record, Ratliff was

appearing before the district court in Florida without being properly admitted to

practice there.

      In its December 14, 2009 order, the district court gave Ratliff and his client

notice that any further such pleadings would be stricken from the record. Ratliff

appears to have understood the district court’s warning because the next pleading

filed, Abdelgalel’s notice of appeal, was signed by only Murray, the local counsel

retained specifically to address the district court’s concern. Nonetheless, upon

remand from this Court, Ratliff reverted to his former practice of signing the

pleadings filed in the district court in Florida. Specifically, Abdelgalel’s

application for his attorneys fees and his motion to file a reply brief bore both

Ratliff’s and Murray’s signatures as attorneys of record.

      Moreover, when the district court alerted Abdelgalel to this fact in its

December 2, 2010 show cause order, Abdelgalel did not seek to amend his fee

application to correct the defect as to Ratliff’s fees. Abdelgalel also did not ask

for more time to permit Alabama counsel Ratliff to obtain special admission in the

                                          10
Middle District of Florida, or even explain why Ratliff had failed to seek such

admission, before signing the pleadings. Instead, Abdelgalel argued essentially

that Alabama counsel Ratliff did not need to seek special admission to sign the

pleadings filed in the Middle District Court in Florida because local counsel

Murray also signed and then electronically transmitted the pleadings to the district

court. However, a non-resident attorney may not obtain special admission without

designating local counsel to act in the event of the non-resident attorney’s default.

See Local Rule 2.02(a). Thus, the mere fact that Abdelgalel had local counsel did

not permit Ratliff to sign pleadings filed in the district court without being

specially admitted. Given Ratliff’s protracted failure to seek special admission to

the Middle District bar, the district court was within its discretion in concluding

that Abdelgalel’s response was insufficient and that striking the fee application

with prejudice as to Alabama counsel Ratliff was warranted under the

circumstances.4



       4
         Contrary to Abdelgalel’s contention, the district court did not labor under a mistake of
fact. The district court understood that both Ratliff and Murray represented Abdelgalel, that both
attorneys signed the pleadings as attorneys of record and that the paralegal’s use of Ratliff’s ECF
identifier to electronically transmit the attorneys fee application was a mistake. The district court
concluded that these facts did not show sufficient cause. As the district court explained, the
conduct that violated the district court’s order and the Local Rules was not the paralegal’s use of
Ratliff’s ECF identifier to electronically transmit the pleadings, but Ratliff’s continued
appearance in the district court, evidenced by his signing the pleadings, without first being
admitted.

                                                 11
       Abdelgalel argues that the district court’s sanction was barred by the EAJA,

which makes the award of attorneys fees mandatory if the statutory criteria are

met. See 28 U.S.C. § 2412(d) (providing that the “court shall award to the

prevailing party other than the United States fees and other expenses . . . unless the

court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust” (emphasis added)). However, “at

least in the absence of very clear words from Congress, we do not presume that a

statute supersedes the customary powers of a court to govern the practice of

lawyers in litigation before it.” Sahyers, 560 F.3d at 1245 n.6 (11th Cir. 2009);

see also Chambers, 501 U.S. at 47, 111 S. Ct. at 2134 (stating that “we do not

lightly assume that Congress has intended to depart from established principles

such as the scope of the court’s inherent power” (quotation marks omitted)).

Nothing in the language of the EAJA suggests that Congress intended to abrogate

the district court’s traditional inherent powers to enforce its local rules and court

orders, to control admission to its bar and to discipline attorneys who appear

before it.

       In addition, Abdelgalel argues that, because attorneys fees awarded under

the EAJA are payable to the litigant, see Astrue v. Ratliff, 560 U.S. ___, 130 S. Ct.

2521, 2526-27 (2010), the district court’s sanction unfairly punishes Abdelgalel

                                          12
for his Alabama attorney’s actions in Florida. We do not think this fact renders

the denial of EAJA attorneys fees unjust in this case. Although the district court

awards the EAJA fees to the litigants, their attorneys are “the real parties in

interest.” Gisbrech v. Barnhart, 535 U.S. 789, 798 n.6, 122 S. Ct. 1817, 1823 n.6

(2002). Furthermore, as the Supreme Court concluded in the context of an

involuntary dismissal, a district court does not abuse its discretion by holding a

plaintiff accountable for his retained attorney’s conduct. See, e.g., Link v. Wabash

R.R. Co., 370 U.S. 626, 633, 82 S. Ct. 1386, 1390 (1962) (involving counsel’s

failure to attend a scheduled pretrial conference, which resulted in dismissal of the

action for failure to prosecute). Abdelgalel “voluntarily chose this attorney as his

representative in the action, and he cannot now avoid the consequences of the act

or omissions of this freely selected agent.” See id. at 633-34, 82 S. Ct. at 1390.

      Given the district court’s power to oversee its bar, the deference we afford a

district court’s interpretation of its local rules, and the particular circumstances of

this case, we cannot say the district court abused its discretion in striking

Abdelgalel’s fee application with prejudice as to Ratliff’s attorneys fees.

      AFFIRMED.




                                           13